LOGO [g96242g92s96.jpg]   Exhibit 10(ee)

 

[NAME OF STOCK INCENTIVE PLAN]

TERMS AND CONDITIONS OF

PERFORMANCE AWARDS FOR EXECUTIVES

The Compensation Committee (the “Committee”) of the Board of Directors of Tenet
Healthcare Corporation (the “Company”) is authorized under the Company’s [NAME
OF STOCK INCENTIVE PLAN] (the “Plan”) to make performance cash awards
(“Performance Awards”) and to determine the terms of such Performance Awards.

On [GRANT DATE] (the “Grant Date”), the Committee granted you, [PARTICIPANT
NAME] (“You”), Performance Awards. The Performance Awards were granted by the
Committee subject to the terms and conditions set forth below in this
certificate (the “Certificate”). The Performance Awards are also subject to the
terms and conditions of the Plan, which is incorporated herein by this
reference. Each capitalized term not otherwise defined herein will have the
meaning given to such term in the Plan.

 

1. Grant. The Committee has granted You [NUMBER OF SHARES GRANTED] Performance
Awards, with each Performance Award payable equal to $1.00 and payable as
performance cash awards, in consideration for services to be performed by You
for the Company or a Business Unit of the Company.

2. Vesting. Subject to attainment of the Performance Criteria or Performance
Criterion set forth below, the terms and conditions set forth in the Plan and
the terms of this Agreement, the earned Performance Awards will vest at the end
of the Performance Period specified in Section 3.a., provided, that You are
employed on the Scheduled Payment Date (as defined below) or You satisfy the
provisions of Section 5 or 6 below which govern the treatment of Performance
Awards if You cease to be an Employee or in the event of a Change of Control.

3. Performance Criterion. The Performance Awards are subject to the following
Performance Criterion:

  a. Performance Period. Your Performance Awards are subject to a [NUMBER OF
YEARS]-year performance period that begins on [BEGINNING DATE], and ends on
[ENDING DATE].

  b. Performance Measures. The Performance Awards are subject to [NUMBER OF
MEASURES] performance measures (the “Performance Measures”), with (i) [NUMBER]
percent (__%) of the Performance Awards based on [METRIC] and (ii) the other
[NUMBER] percent (__%) based on [METRIC]. During the first [NUMBER OF YEARS]
years of the Performance Period, [NUMBER] percent (__%) of the Performance
Awards may be earned based on the achievement of the [YEAR] and [YEAR]
Performance Measures. The remaining [NUMBER] percent (__%) of the Performance
Awards may be earned in the [YEAR] year of the Performance Period based on
achievement of the [FINAL YEAR] Performance Measures.

  c. Payout Opportunity. You are eligible to receive [NUMBER] percent
(        %) to [NUMBER] percent (        %) of Your Performance Awards based on
the attainment of certain annual Performance Measures. If You achieve annual
Performance Measures between the Threshold and Target Performance Measures, or
between the Target and Maximum Performance Measures, Your Performance Unit
payout will be adjusted based on the relationship between Your performance and
the applicable Performance Measures. The Threshold, Target and Maximum
Performance Measures may be adjusted for an unplanned acquisition or divesture
of core assets at the Committee’s sole discretion. The following table sets
forth the Performance Measures that apply to Your Performance Awards:

 

PERFORMANCE MEASURES

AND PAYOUT PERCENTAGE

   [NAME OF METRIC] MEASURE
ANNUAL
TARGET    [NAME OF METRIC] MEASURE
ANNUAL TARGET      [YEAR 1]    [YEAR 2]    [YEAR 3]    [YEAR 1]    [YEAR 2]   
[YEAR 3]

Maximum – [PAYOUT PERCENTAGE]%

                 

Target – [PAYOUT PERCENTAGE]%

                 

Threshold – [PAYOUT PERCENTAGE]%

                 

 

4. Timing of Payment. Subject to the provisions of this Agreement and the terms
of the Plan, payment of any earned Performance Awards will be made to You in
cash in [PAYOUT YEAR] (the “Scheduled Payment Date”) following written
certification of the Committee that the Performance Measures and other material
terms of the Agreement have been satisfied; provided, that You are employed on
the Scheduled Payment Date or satisfy the conditions of Section 5 or 6 below.



--------------------------------------------------------------------------------

5. Termination of Employment During Performance Period.

  a. Voluntary Termination. If during the Performance Period You terminate
employment voluntarily, You will forfeit all of Your Performance Awards and not
be eligible for any payment of Performance Awards.

  b. Qualifying Termination. If during the Performance Period You are
involuntarily terminated from employment without “cause,” or You voluntarily
terminate employment for “good reason” as determined under the Tenet Executive
Severance Plan (collectively a “Qualifying Termination”), You will be entitled
to an earned payment on the Scheduled Payment Date. If You experience a
Qualifying Termination before an annual Performance Period is complete, You will
be entitled to a pro-rated earned payment on the Scheduled Payment Date. Any
unearned Performance Awards at the time of termination will be forfeited.

  c. For Cause. If during the Performance Period You are terminated for cause,
as determined by the Committee, You will forfeit all of Your Performance Awards
and will not be eligible for any payment of Performance Awards.

  d. By Disability or Death. If during the Performance Period You terminate
employment by reason of disability (as defined under Section 409A(a)(2)(C)(ii)
of the Internal Revenue Code) or death, You or, in the case of death, Your
estate will be entitled to an earned payment on the Scheduled Payment Date. If
You terminate by reason of disability or death before an annual Performance
Period is complete, You or, in the case of death, Your estate will be entitled
to a pro-rated earned payment on the Scheduled Payment Date. You will forfeit
any unearned Performance Awards at the time of death.

6. Change in Control. If a Change in Control, as defined in the Plan, occurs,
and the successor does not assume this Agreement, You will be entitled to
payment of Your Performance Awards based on Target Performance Measures on the
Scheduled Payment Date. If the successor does assume this Agreement or issues
substitute awards, and You do not experience a Qualifying Termination in
association with the Change in Control, the Performance Awards or substituted
awards will be subject to the terms of this Agreement. If the successor does
assume this Agreement or issues substitute awards, and You experience a
Qualifying Termination in association with the Change in Control, You will be
entitled to payment of Your Performance Awards based on Target Performance
Measures on the Scheduled Payment Date.

7. Tax Withholding. Upon the payment of Your Performance Units, You will
recognize ordinary income. The Company is required to withhold payroll taxes due
with respect to that ordinary income.

8. Transferability. The Performance Awards generally may not be transferred,
assigned or made subject to any encumbrance, pledge, or charge. Limited
exceptions to this rule apply in the case of death, divorce, or gift as provided
in [SECTION REFERENCE] of the Plan.

9. Effect on Other Employee Benefit Plans. The value of the Performance Awards
evidenced by this Certificate will not be included as compensation, earnings,
salaries, or other similar terms used when calculating Your benefits under any
employee benefit plan sponsored by the Company or a Subsidiary, except as such
plan otherwise expressly provides.

10. No Employment Rights. Nothing in this Certificate will confer upon You any
right to continue in the employ or service of the Company or any Subsidiary or
affect the right of the Company or a Subsidiary to terminate Your employment at
any time with or without cause.

11. Amendment. By written notice to You, the Committee reserves the right to
amend the Plan or the provisions of this Certificate provided that no such
amendment will impair in any material respect Your rights under this Certificate
without Your consent except as required to comply with applicable securities
laws or Section 409A of the Internal Revenue Code.

12. Severability. If any term or provision of this Certificate is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.

13. Construction. A copy of the Plan has been made available to You and
additional copies of the Plan are available upon request to the Company’s
Corporate Secretary at the Company’s principal executive office during normal
business hours. To the extent that any term or provision of this Certificate
violates or is inconsistent with an express term or provision of the Plan, the
Plan term or provision shall govern and any inconsistent term or provision in
this Certificate shall be of no force or effect.

14. Binding Effect and Benefit. This Certificate shall be binding upon and,
subject to the terms and conditions hereof, inure to the benefit of the Company,
its successors and assigns, and You and Your successors and assigns.

15. Entire Understanding. This Certificate embodies the entire understanding and
agreement of the Company and You in relation to the subject matter hereof, and
no promise, condition, representation or warranty, expressed or implied, not
herein stated, shall bind the Company or You.

16. Governing Law. This Grant shall be governed by, and construed in accordance
with, the laws of the State of Nevada.

 

2